249 P.3d 157 (2011)
241 Or. App. 347
STATE of Oregon, Plaintiff-Respondent,
v.
Travis Raymond HYATT, Defendant-Appellant.
CR080466; A141729.
Court of Appeals of Oregon.
Submitted January 7, 2011.
Decided March 2, 2011.
Peter Gartlan, Chief Defender, and Ernest G. Lannet, Chief Deputy Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Joanna L. *158 Jenkins, Assistant Attorney General, filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and NAKAMOTO, Judge.
PER CURIAM.
Defendant appeals a conviction for driving while under the influence of intoxicants. ORS 813.010. He argues that the trial court erred in denying his motion to suppress evidence of his breath test, which an officer administered before defendant had a chance to seek advice from counsel. The state concedes that the officer did not provide defendant a reasonable opportunity to obtain legal advice before submitting to the test and that the trial court should have suppressed the evidence. We agree with and accept the state's concession. State v. Spencer, 305 Or. 59, 74-75, 750 P.2d 147 (1988); State v. Ashley, 137 Or.App. 561, 565-67, 907 P.2d 1120 (1995).
Reversed and remanded.